 

UNITED STATES...
SECURITIES AND EXCHANGE COMMISSION

NEW YORK REGIONAL OFPICE
BROOKFIELD PLACE |
200 VESEY STREET, STE 400 |.

NEW YORK, NY 10281-1022

q

i
:
‘
4
t
:

RICHARD G, PRIMOFF
TELEPHONE: (212) 336-0148
FACSIMILE: (212) 336-1319

DEC 0 2 2019 |
od

i
1

November 27, 2019

 

VIA ECF
The Initial Pretrial Conference in this

matter is hereby adjourned to March

The Honorable Alison J. Nathan 20, 2020 at 3:00 p.m.

United States District Judge

 

 

 

Thurgood Marshall United States Courthouse
40 Foley Square

New York, NY 10007 $0 ORDERED: (4 af

de AlN

HGR. ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE

Re: SEC v. Tuzman, et al. (15 CV 7057) (AJN)

Dear Judge Nathan:

I write to convey the joint request of Plaintiff Securities and Exchange Commission (the
“Commission”) and Defendant Kaleil Isaza Tuzman in the referenced proceeding for an
adjournment until March 6, 2020 of the Initial Pretrial Conference, now scheduled for December
13, 2019 (DE 156). The Court has previously granted joint requests for adjournments of the
conference, based on the unresolved status of post-trial motions and sentencing in the parallel
criminal proceeding, United States v. Isaza Tuzman, 15 CR 536 (PGG) (“Criminal Proceeding”).
We understand that the post-trial motions in the Criminal Proceeding, including a resolution of

‘the issues presented in the Fatico hearing, remain pending before Judge Gardephe, and there is
currently no new date scheduled for Defendant Isaza Tuzman’s sentencing.

For the reasons previously expressed in the parties’ prior joint requests, it is unlikely
given the status of the Criminal Proceeding that counsel will be able to meaningfully confer on
the subjects to be considered at a Rule 16 conference by December 13, 2019, or by the date of
the conference itself.

 

cc: Counsel for Defendant Kaleil Isaza Tuzman (ECF)

 

 
